The respondent father’s petition for certification for appeal from the Appellate Court, 67 Conn. App. 417 (AC 21673), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the petitioner, the commissioner of children and families, had established the lack of an ongoing parent-child *928relationship so as to terminate the respondent’s parental rights?”
The Supreme Court docket number is SC 16687.
William R. Kinloch, in support of the petition.
Jane R. Rosenberg, assistant attorney general, in opposition.
Decided February 14, 2002